WHITING, J.
(concurring specially.) Plaintiff sued as the indorsee of a promissory note, and made no other claim for relief. The issue raised, by the motions of the respective parties for directed verdicts, was whether or not the note sued" on was based upon a sufficient consideration. - Inasmuch as the trial court directed the verdict for defendant, we .must assume that it held that the note was without consideration. The note was based upon a valuable consideration, and therefore, if the plaintiff can claim -the rights of indorsee, it has a right to recover. But the record discloses that the note was given as security for an obligation growing out of a defalcation against which plaintiff had indemnified a certain county, the real payee of such note. The plaintiff, as indemnitor, was liable to the county under a surety ■bond it had executed. Plaintiff paid to said county a balance remaining due because of such defalcation. By such payment it extinguished the obligation for which the note stood as security. The note itself ceased to exist as an enforceable obligation unless the plaintiff, by virtue of its position as surety, was entitled to be subrogated to the rights which- the county previously had against the makers. Therefore plaintiff’s right of recovery, if any exists, rests upon the equitable doctrine of subrogation — a right in no manner pleaded,' and in no manner urged before the trial court— and not upon the purported indorsement. This court has uniformly held that it would sustain the trial court if the trial court’s judgment was correct even though based upon an erroneous ground. But this is only where it appears that the ground upon which the judgment should rest could not possibly be avoided upon a new trial. The right of subrogation as between sureties depends upon the superiority of the respective equities of such sureties. In this case the superiority of equities might depend upon matters not apparent upon the record.on. this .trial. I am of-the-opinion that the ends of justice demland that we reverse the lower court, to permit of such further proceedings as may be proper herein.